Citation Nr: 0024316	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 90 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran had active service from October 1942 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied a 
compensable evaluation for service-connected hearing loss as 
well as service connection for tinnitus.

During the pendency of this appeal, the RO granted an 
increased evaluation for the veteran's defective hearing to 
90 percent, effective from August 1998.  Inasmuch as the 
grant of the 90 percent rating is not the maximum benefit 
under the rating schedule for this condition, there is still 
a viable claim in controversy which is still an issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  However, the RO also granted 
service connection for tinnitus and assigned a 10 percent 
evaluation for that condition.  Since the grant of a 10 
percent rating is the maximum benefit under the rating 
schedule for this condition, there is no longer a claim in 
controversy involving tinnitus which is still a viable issue 
for appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

Finally, the veteran has indicated that he wants to file a 
claim for pension benefits for the time period prior to the 
grant of a 90 percent rating.  This claim is not developed 
for appellate review, and is accordingly referred to the RO 
for appropriate action.  



FINDING OF FACT

The veteran manifests Level XI hearing in the right ear and 
Level X hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 90 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for bilateral defective 
hearing loss in March 1946.  The veteran's claim for an 
increased evaluation was received in June 1998.  In June 
1999, the RO granted an increased evaluation to 90 percent.  
The veteran now contends that his hearing loss should be 
rated as 100 percent disabling under VA standards.  

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for bilateral hearing loss 
is plausible and capable of substantiation and is therefore, 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Board also is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5107(a).  

It is uncontroverted that the veteran currently suffers from 
severe bilateral hearing loss.  Thus, the critical issue in 
this claim is what is the appropriate VA disability rating 
for the veteran's degree of hearing loss.  Disability ratings 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v Derwinski, 1 
Vet. App. 49, 55-57 (1990). 

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999.  64 Fed. Reg. 25202 (1999). Thus, 
the regulatory criteria governing the evaluation of the 
veteran's bilateral hearing loss changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board is therefore, required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's bilateral hearing loss is warranted.  The effective 
date rule established by 38 U.S.C.A. § 5110(g) (West 1991), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  It is reported in the explanation regarding the 
revisions in the Federal Register, however, that the 
revisions of the sections addressing ear and other sense 
organs are part of the overall revision of the rating 
schedule based on factors such as medical advances rather 
than representing liberalizing interpretations of 
regulations.  See 64 Fed. Reg. 25202, 25204 (1999).  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential as will be set 
forth below.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85, 
Diagnostic Codes 6100 to 6110 (effective before June 10, 
1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately. 38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(1999).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, there are several records relating to bilateral 
hearing loss.  None of these records, however, supports a 
finding that the hearing loss warrants an evaluation in 
excess of 90 percent under any pertinent criteria.  In 
assigning a 90 percent evaluation for the veteran's hearing 
loss, the RO considered service medical records and reports 
from VA audiological evaluations and examinations as well as 
VA outpatient treatment records.  Since filing his claim in 
June 1998, the veteran has complained of severe hearing loss.  
A VA audiological evaluation dated in August 1998 revealed no 
diagnosis due to the inability to complete audiological 
testing because the veteran failed to cooperate.  A VA 
evaluation for ear diseases dated that same month indicated 
subjective hearing loss with a possible conductive component 
due to cerumen impaction.  The veteran was seen in a VA ear, 
nose and throat clinic that same month for cerumen removal.  

A VA audiological evaluation was finally conducted in March 
1999.  A report of that audiological testing revealed pure 
tone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
85
105+
105+
105+
LEFT
60
80
90
105+
105+

The average pure tone threshold was 100+ decibels for the 
right ear and 95+ for the left.  Speech recognition was 20% 
in the right ear and 40% in the left ear.  The diagnosis was 
moderate to profound sensorineural hearing loss bilaterally.  

Based on this evidence, a rating decision was issued in July 
1999 granting an increased evaluation to 90 percent for 
bilateral hearing loss.  The RO indicated that the award was 
effective from the date the increase was first factually 
ascertainable, August 1998.  

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of XI for the right 
ear (over 98 percent average puretone decibel hearing loss, 
with between 0 and 34 percent speech discrimination) and X 
for the left ear (between 90 and 97 average puretone decibel 
hearing loss, with between 36 and 42 percent speech 
discrimination).  Entering the category designations for each 
ear into Table VII produces a disability percentage 
evaluation of 90 percent, under Diagnostic Code 6100.  The 
Board thus finds that the veteran's bilateral hearing loss 
was properly assigned a 90 evaluation under Diagnostic Code 
6100.  Hence, the Board can only conclude that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 90 percent for bilateral 
hearing loss under both the former and the revised criteria.  

The Board has considered the application of 38 C.F.R. § 4.86 
(1999), however, the veteran's left ear hearing loss is rated 
at a level X under Table VI and only at level IX under Table 
VIA, thus the use of Table VIA does not produce a more 
favorable result. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned 90 percent level under 38 
C.F.R. § 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 90 
percent disability evaluation under Diagnostic Code 6100. 

As noted above, the RO, during the pendency of this appeal, 
increased the evaluation assigned the veteran's service-
connected hearing loss to 90 percent effective from August 
17, 1998.  In the July 1999 rating decision effectuating that 
increase, the RO did note that the veteran's claim for 
increase was received on June 24, 1998.  However, in not 
awarding the 90 percent evaluation from the date of claim, 
the RO noted that the August 17, 1998 date was the date of VA 
examination and that the report of that examination did 
contain evidence of subjective complaints of hearing loss.  
However, the veteran reportedly did not fully cooperate in 
the evaluation procedure and the information gathered at that 
examination was therefore, insufficient to grant an increased 
rating.  The RO noted further, that the March 1999 VA 
examination did contain sufficient objective medical evidence 
to rate the veteran's hearing loss and became the basis for 
the 90 percent evaluation.  In assigning the August 1998 
effective date, the RO concluded that the combination of the 
veteran's subjective complaints followed by subsequent 
ratable evidence tended to show that a factually 
ascertainable increased disability was shown that date.  
Since, in connection with this appeal, there is no ratable 
evidence dated earlier than August 1998, a discussion of the 
veteran's entitlement to a higher evaluation prior to August 
1998 is not necessary.

In reaching the decision this date, the Board finds, as did 
the RO, that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's bilateral 
hearing loss has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  The Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  It has been held that 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

As noted, the majority of the changes to the hearing 
impairment criteria appear to be non-substantive (the 
frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not been changed), except 
for the revision of 38 C.F.R. § 4.86 (exceptional patterns of 
hearing impairment).  See 64 Fed. Reg. 25202 (1999).

The Board notes that section 4.86(a) is applicable to the 
veteran in terms of his hearing loss.  Nonetheless, the 
veteran is not prejudiced in this case because application of 
either the previous or amended regulations would not result 
in a higher rating than what he is currently receiving.  In 
fact, as noted, that section would result in a lower rating 
than what he is currently receiving.  The Board finds, 
therefore, that this decision is not prejudicial to the 
veteran because the majority of the changes in the regulation 
are non-substantive and because those that are have no effect 
on the outcome of the veteran's claim.  See Bernard, supra.; 
see also Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an evaluation in excess of 90 percent for 
bilateral hearing loss is denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

